ACCEPTED
                                                                                                 04-15-00392-CV
                                                                                     FOURTH COURT OF APPEALS
                                                                                          SAN ANTONIO, TEXAS
                                                                                           10/21/2015 1:51:16 PM
                                                                                                  KEITH HOTTLE
                                                                                                          CLERK

                                  No. 04–15–00392–CV
JOYCE ANN SARRO                                             IN THE COURT OF APPEALS
                                                                              FILED IN
vs.                                                 4TH COURT OF APPEALS
                                                                  4th COURT DISTRICT
                                                                            OF APPEALS
                                                                         SAN ANTONIO, TEXAS
MICHAEL A. SARRO                                                   SAN10/21/2015
                                                                       ANTONIO,      TEXAS
                                                                                 1:51:16 PM
                                                                   KEITH E. HOTTLE
           Second Motion for Extension of Time To File a Brief by Appellant
                                                                         Clerk
                                    (Unopposed)

      Comes now appellant, Joyce Ann Sarro, and moves the Court to extend the time to

file her brief, pursuant to Tex. R. App. P. 10.1, 10.5, and Article I, section 19 of the Texas

Constitution.

      1. Appellant’s brief is presently due on October 21, 2015.

      2. An extension for 30 days is requested to November 20, 2015.
      3. Previously, the undersigned counsel for Appellant indicated that his brother, hand-

icapped with Down’s Syndrome, was hospitalized on August 31, 2015, and discharged on

September 5, 2015. However, he was again hospitalized on September 29, 2015, and is at

this time still in the hospital. Attached as exhibit ’A’ is a master patient index sheet which

shows under the admitting and discharge columns that he was admitted on August 31, 2015

and discharged on September 5, 2015, and then on September 29, 2015, he was admitted

into the ER, then discharged from the ER and admitted into the hospital proper on that

same date. On October 9, his status changed at the hospital to a swing bed program, and he

remains in the hospital, as indicated in the discharge column as “inhouse”. The undersigned

is the only family member who has been able to assist with his brother’s situation, and has

no spouse or child who could otherwise help.

      4. This is the second request for an extension of time to file a brief by Appellant.

      5. This extension is not sought solely for delay, but that justice may be done.

      6. An inquiry was made about this motion to the attorney for Appellee, who indicated

that the motion is not opposed.
                                               1
                                            Prayer

     Therefore, Joyce Ann Sarro prays that this motion be filed, that an extension of time
be granted to November 20, 2015 to file Appellant’s brief, and that she have such other

relief, in law or equity, to which she may be justly entitled.

                                               Respectfully submitted,



                                               /s/ R. Robert Willmann, Jr.

                                               R. Robert Willmann, Jr.
                                               Attorney at Law
                                               P.O. Box 460167
                                               San Antonio, Texas 78246
                                               Tel 844.244.9973
                                               Temporary Fax 361.552.4305
                                               willaw@prismnet.com
                                               Bar No. 21655960

                                    Certificate of Service

I certify that this motion was served by–
electronic service through an electronic filing manager and by fax to Rachel Sadovsky;
Cordell & Cordell; 10101 Reunion Place, Suite 250; San Antonio, Texas 78216
(rsadovsky@cordelllaw.com) (attorney for Michael A. Sarro);
on the 21st day of October, 2015.



                                               /s/ R. Robert Willmann, Jr.

                                               R. Robert Willmann, Jr.




                                               2
Exhibit A
                                         Affidavit Regarding Exhibit
State of Texas
County of Calhoun

     Before me, the undersigned authority, personally appeared R. Robert Willmann, Jr.,
who, after being duly sworn, stated as follows.

     "I, R. Robert Willmann, Jr., am over 18 years of age, am an attorney licensed to
practice law in the State of Texas, and am otherwise competent to make this affidavit.
     I am an attorney for appellant Joyce Ann Sarro regarding this appeal.
     Attached to this affidavit and made a part of this exhibit 'A'is a true and complete copy

of a patient index sheet from the Memorial Medical Center hospital in Port Lavaca, Texas,
which I personally requested and received on October 21, 2015, at the hospital regarding
my brother David Willmann. I have made a few redactions to it.

     I have personal knowledge of the contents of this affidavit and they are true and
correct."




                                                      R. Robert W i a n n , Jr.
                                                      Affiant




       a
Subscribed and sworn to before me on this 21st day of October, 2015, to which witness my
hand and seal of office.


            &jhw$$'-zi My cohb$~
            '-4, 9
              ,,%$
                               ;x
                                ;p~REs            +(7%
                                                      No
                                                                          4 4,dqd6
                                                            Public, State of Texas
                                                      My commission expires:
WILLMANN    DAVID
WILLMANN    DAVID   PRE-ADM
WILLMANN    DAVID   PRE-ADM
W ILLMANN   DAVID   10/09/2015
WILLMANN    DAVID    9/29/2015
WILLMANN    DAVID    9/05/2015
WILLMANN    DAVID    8/31/2015                58    807   14
WILLMANN    DAVID    7/08/2015           ER   58    OOC   30
WILLMANN    DAVID    3/13/2015   MEDRE   MS   58    OOf   10
WILLMANN    DAVID    3/10/2015           OT   58    006   10
WILLMANN    DAVID    1/12/2015           LA   58,   006   10
WILLMANN    DAVID   12/09/2014           ER   58    807   76
WILLMANN    DAVID    7/24/2014           LA   57    006   10
WILLMANN    DAVID    7/21/2014   MEDRE   SW   57    006   10
WILLMANN    DAVID    7/15/2014   MEDRE   MS   57    006   10
WILLMANN    DAVID    6/19/2014           LA   57    OO?   10
WILLMANN    DAVID    6/17/2014   MEDRE   SW   57    006   10
WILLMANN    DAVID    6/12/2014           MS   57    006   10
WILLMANN    DAVID    6/03/2014           RA   57    OOf   10
WILLMANN    DAVID    6/02/2014           ER   57    807   13
WILLMANN    DAVID    5/28/2014           LA   57    006   10